      Case 9:20-mj-08105-WM Document 1 Entered on FLSD Docket 03/03/2020 Page 1 of 5

AO 9 1 (Rev. 11/ 11) Criminal Complaint


                                       UNITED STATES DISTRICT COUR.:f-D 8
                                                               for the
                                                   Southern District of Florida
                                                                                                         MAR 0 3 2020
                                                                                                        ANGELA E NOBLE
                                                                                                       Cl AK J J D S CT
                  United States of A merica                        )                                   SD OF ~LA WPB.
                                 V.                                )
                                                                   )     Case No.
                          Peter Stewart
                                                                   )                20-MJ-8105-WM
                                                                   )
                                                                   )
                                                                   )
                            Defendant(s)


                                                CRIMINAL COMPLAINT
          1, the complainant in this case, state that the fo llowing is true to the best of my knowledge and belief.
On or about the date(s) of                   March 2, 2020               in the county of            Palm Beach           in the

     Southern            District of          Florida          , the defendant(s) violated:

             Code Section                                                   Offense Description
8 U.S.C. §§1326(a) and 1326(b}(2)              Illegal Re-entry After Removal




          This criminal complaint is based on these facts:

See Attached Affidavit in Support of Criminal Complaint




           ,m Continued on the attached sheet.


                                                                                            Johnson, Special Agent OHS/HSI
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:              03/03/2020


 City and state:                    West Palm Beach, Florida                    William Matthewman, U.S. Magistrate Judge
                                                                                                                       ---
                                                                                              Printed name and title
Case 9:20-mj-08105-WM Document 1 Entered on FLSD Docket 03/03/2020 Page 2 of 5




                                           AFFIDAVIT



 I, Douglas S. Johnson, first being duly sworn, do hereby depose and state as follows:

        1.    I an1 a Special Agent with the United States Homeland Security Investigations (HSI),

 currently assigned to the Assistant Special Agent in Charge, West Palm Beach, Florida since June

 2007. I was previously employed by the United States Customs and Border Protection (CBP) as a

 Marine Interdiction Agent and as a Deputy Sheriff with the Brevard County Sheriff's Office in

 Brevard County, Florida. I have been conti nuously employed and cert ified as a state and federa l

 law enforcement officer since January 1985.

         2.     As a Special Agent with HSI , my duties and responsibilities include conducting

 criminal investigations of individuals and businesses who have violated federal laws, particularly

 those found in Titles 8, 18, 19, 2 1 and 3 1 of the United States Code. I have received training

 covering legal and administrative law of the Immigration and Nationality Act and illegal narcotics

 trafficking. I have obtained experience from numerous investigations involving the importation

 of illegal narcotics, alien smuggling, re-entry after deportation or removal, money laundering, and

 other violations of federal law. Over the years, I have attended numerous trainings pertaining to

 the concealment of illegal narcotics and distribution techniques. I have personally been involved

 in the seizure of illegal narcotics that have been concealed w ithin various containers, vessels and

 other conveyances.

                                          Probable Cause

        3.     On March 2, 2020, at approximately 0530 a.m., the Town of Palm Beach police

 department received a call of a vessel that had come ashore near the "Beach Club" located at
Case 9:20-mj-08105-WM Document 1 Entered on FLSD Docket 03/03/2020 Page 3 of 5




 755 N. County Road, Palm Beach, Florida, 33480. Upon arrival officers found an unoccupied 20-

 foot vessel bearing Bahamian registration GB02735. One subject was detained and taken into

 custody and stated that he arrived with seven (7) other people. The Palm Beach police notified the

 Department of Homeland Security United States Customs and Border Protection, Border Patrol

 and to Homeland Security Investigations. Subsequently four (4) additional subjects were located

 and taken into custody, and three (3) subjects were still at large. All the subj ects were transported

 to the CBP Border patrol station to be processed.

        4.       Once at the station, Border Patrol officers conducted biographical checks of the

 subjects' information and fi ngerprints as well as checks through law enforcement databases. One

 of the subjects was identified as Peter Diallo STEW ART, a Jamaican national with criminal history

 in the United States. In 2012, STEWART was convicted oflmporting/Manufacturing Firearms in

 Violation of 18 USC 922(a)(l) and was sentenced to 20 months in custody and 36 months

 supervised release. A review of documents contained in STEWART's alien fil e revealed that on

 July 3 1, 201 3, STEWART was physically removed from the United States pursuant to a final order

 of removal by an immigration judge. On June 26, 201 5, the prior order of removal against

 STEWART was reinstated after STEWART was again found illegally again in the United States.

 Based on this order, STEW ART was once again physically removed from the United States on

 August 27, 2015.      The removal was documented on a Form 1-205, containing STEWART's

 photograph, fingerprint, and signature.

         5.     A search of records maintained by the United States Citizenship and Immigration

 Services indicates that STEWART did not receive consent from the United States Attorney

 General or his successor, the Secretary of Homeland Security (Title 6, United States Code,

 Sections 202(3), 202(4) and 557), to apply for admission to the United States.
Case 9:20-mj-08105-WM Document 1 Entered on FLSD Docket 03/03/2020 Page 4 of 5




        6.       A post Miranda interview was conducted with the subject Peter Stewart. The

 interview was audio and video taped and a signed Miranda waiver was obtained from Stewart. The

 following is a synopsis of the interview and is not verbatim. Stewart admitted that he knows that

 he is not allowed to return to the United States and that he did not seek permission to re-enter.

        7.       Based on the foregoing, your Affiant believes that there is probable cause to believe

 that on or about March 2, 2020, STEW ART having been previously removed and deported from

 the United States, found in the United States, knowingly and unlawfully, without permission from

 the Attorney General of the United States, or his successor, the Secretary of Homeland Security,

 having expressly consented to such alien's reapplying for admission to the United States, m

 violation of Title 8, United States Code, Section l 326(a) and (b)(2).



 FURTHER YOUR AFFIANT SA YETH NAUGH




 Subscribed and sworn to before me
 Th.s 3'' day of M ~       -



 United States
                                                 -
Case 9:20-mj-08105-WM Document 1 Entered on FLSD Docket 03/03/2020 Page 5 of 5




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                   Case No.     20-8105-WM


 U ITED STATES OF AMERICA

 vs.

 PETER STEWART,

                     Defendant.
 - - - - - - - - - - - -I

                                CRIMINAL COVER SHEET


 1.    Did this matter originate from a matter pending in the Northern Region of the United States
       Attorney's Office prior to October 14, 2003?       _ _ _ Yes            X         o

 2.    Did this matter originate from a matter pending in the Central Region of the United States
       A ttorney's Office prior to September 1, 2007?    _ _ _ _ Yes             X        o



                                              Respectfully submitted,


                                              ARIA A FAJARDO ORSHAN
                                              UNITED STATES ATTORNEY

                                              Isl Robin W Waugh
                                              ROBIN W. WAUGH
                                              Assistant United States Attorney
                                              Florida Bar #: 537837
                                              500 South Australian Avenue, 4 th Fir.
                                              West Palm Beach, Florida 33401
                                              Te l: (561) 820-871 1
                                              Fax: (561) 659-4526
                                              robin. waugh@usdoj.gov
